Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7, 9-15, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhimireddy et al. (US 20210374567 A1) in view of Cheruiyot et al. (US 11150972 B1).

Bhimireddy discloses:
A method for managing upgrades of components of clients, comprising: 
obtaining a failure prediction request associated with a client of the clients; (par 31: At 210, application servers 132, 134, and 136 may log server activity information, such as error information, exception information, crash information corresponding to function calls and/or network failures experienced when performing actions based on client system requests. In some cases, client system navigation information may be logged; fig 2: 210; par 8: FIG. 2 shows an illustrative method performed by the crash prediction system in a computing network)

in response to obtaining an update failure prediction request: 

obtaining live data associated with the client; (par 31: At 220, the machine learning module 152 of the crash prediction system 150 may analyze the data logs stored in the data store 144 to identify exceptions, errors, and/or crash conditions and the associated client system navigation information; fig 2: 220)

matching the live data with a training data cluster; (par 41: identify matching or non-matching elements; par 21: the machine learning algorithm may make a guess regarding whether a user action will result in a crash, analyze one or more data logs for similar situation and/or computing conditions, and compare the guess and the data logs and user interaction.)

select relevant features (The loss function) associated with processed training data (output value) of the training data cluster; (par 24: The loss function may be used to determine error when comparing an output value and a target value. For example, when training a neural network, the output of the output layer may be used as a prediction and may be compared with a target value of a training instance to determine an error)

generating a failure prediction using the live data associated with the relevant features and a prediction model; (par 24: The loss function may be used to determine error when comparing an output value and a target value. For example, when training a neural network, the output of the output layer may be used as a prediction and may be compared with a target value of a training instance to determine an error; fig 2: 250, 255)

making a determination that the failure prediction implicates an action is required; and (fig 2: 265)

based on the determination: initiating performance of the action. (fig 2: 270)

However, Bhimireddy does not explicitly disclose, while Cheruiyot teaches:
an upgrade of an upgrade type of upgrade types, wherein the upgrade types comprise: a software upgrade of a client software component of a client of clients (client devices; 75), and a hardware upgrade of a client hardware component of the client; (col 8, ln 36-39: to monitor the status of other computer systems in the group and to make decisions about whether to upgrade to the hardware and/or software levels of any of the other computer systems.)

upgrade failure prediction (col 10, ln 36-39: Both review scores are negative and in accordance with an embodiment indicate that a degradation (e.g., in performance or capacity or security, etc.) is predicted to occur if the upgrade is performed.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine predicting a failure in services of Bhimireddy with predicting a software/hardware upgrade failure of Cheruiyot. One of ordinary skill in the art would have been motivated to do so in order to “avoid future errors, or failures” in software/hardware upgrade. (Cheruiyot: col 4, ln 54)

Modified Bhimireddy discloses:
The method of claim 1, further comprising: 
before obtaining the update failure prediction request: 
identifying a training event associated with the clients; (par 21: machine learning)
in response to identifying the training event: 
obtaining raw training data associated with the clients; (par 21: data logs)
obtaining processed training data using the raw training data; (par 21: analyze one or more data logs for similar situation and/or computing conditions; par 24: output value)
generating clustered training data using the processed training data; and (par 21: compare the guess and the data logs and user interaction)
generating a prediction model by applying the processed training data to a classification algorithm. (par 21-22: in supervised learning, a machine learning algorithm… The goal of inductive learning is to learn a good approximation for the function for new data (x), i.e., to estimate the output for new input samples in the future) [examiner’s note: applying analyzed data logs (feedback) to ML algorithm output in supervised learning.]

3. The method of claim 2, wherein the raw training data comprise training data obtained from at least two of the clients. (par 12; fig 1: 112, 114, 116)

4. The method of claim 2, wherein the live data comprises second training data obtained from only the client. (par 41: retrieve user profile; fig 4: 401)

5. The method of claim 2, wherein the raw training data comprises at least one selected from a group consisted of: 
client configuration information features, 
client upgrade history information features, and 
failure history information features. (par 31: At 220, the machine learning module 152 of the crash prediction system 150 may analyze the data logs stored in the data store 144 to identify exceptions, errors, and/or crash conditions and the associated client system navigation information; fig 2: 220)
However, Bhimireddy does not explicitly disclose, while Cheruiyot teaches:
upgrade

6. The method of claim 5, wherein generating clustered training data comprises separating the processed training data into training data clusters, wherein a training data cluster of the training data clusters comprises at least one selected from a group consisting of: 
processed training data that comprise at least a portion of the same client configuration information features, 
processed training data that comprise at least a portion of the same client upgrade history information features, and 
processed training data (par 21: analyze one or more data logs) that comprise at least a portion of the same failure history information features (par 31: analyze the data logs). 
However, Bhimireddy does not explicitly disclose, while Cheruiyot teaches:
upgrade

7. The method of claim 2, wherein the raw training data comprise more features (par 31: the data logs stored in the data store 144 to identify exceptions, errors, and/or crash conditions and the associated client system navigation information) than the relevant features (par 24: The loss function).

Bhimireddy discloses:
 9. A system for managing upgrades of components of clients comprises: 
persistent storage for storing: 
raw training data, and (par 21: data logs)

processed training data; and (par 24: output value; par 21: analyzed one or more data logs)

a recommendation system (crash prediction system) programmed to: 

obtain a failure prediction request associated with a client of the clients; (par 31: At 210, application servers 132, 134, and 136 may log server activity information, such as error information, exception information, crash information corresponding to function calls and/or network failures experienced when performing actions based on client system requests. In some cases, client system navigation information may be logged; fig 2: 210; par 8: FIG. 2 shows an illustrative method performed by the crash prediction system in a computing network)

in response to obtaining an update failure prediction request: 

obtain live data associated with the client; (par 31: At 220, the machine learning module 152 of the crash prediction system 150 may analyze the data logs stored in the data store 144 to identify exceptions, errors, and/or crash conditions and the associated client system navigation information; fig 2: 220)

match the live data with a training data cluster; (par 41: identify matching or non-matching elements; par 21: the machine learning algorithm may make a guess regarding whether a user action will result in a crash, analyze one or more data logs for similar situation and/or computing conditions, and compare the guess and the data logs and user interaction.)

select relevant features (The loss function) associated with processed training data (output value) of the training data cluster; (par 24: The loss function may be used to determine error when comparing an output value and a target value. For example, when training a neural network, the output of the output layer may be used as a prediction and may be compared with a target value of a training instance to determine an error)

generate a failure prediction using the live data associated with the relevant features and a prediction model; (par 24: The loss function may be used to determine error when comparing an output value and a target value. For example, when training a neural network, the output of the output layer may be used as a prediction and may be compared with a target value of a training instance to determine an error; fig 2: 250, 255)

make a determination that the failure prediction implicates an action is required; and (fig 2: 265)

based on the determination: initiate performance of the action. (fig 2: 270)

However, Bhimireddy does not explicitly disclose, while Cheruiyot teaches:
an upgrade of an upgrade type of upgrade types, wherein the upgrade types comprise: a software upgrade of a client software component of a client of clients (client devices; 75), and a hardware upgrade of a client hardware component of the client; (col 8, ln 36-39: to monitor the status of other computer systems in the group and to make decisions about whether to upgrade to the hardware and/or software levels of any of the other computer systems.)

upgrade failure prediction (col 10, ln 36-39: Both review scores are negative and in accordance with an embodiment indicate that a degradation (e.g., in performance or capacity or security, etc.) is predicted to occur if the upgrade is performed.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine predicting a failure in services of Bhimireddy with predicting a software/hardware upgrade failure of Cheruiyot. One of ordinary skill in the art would have been motivated to do so in order to “avoid future errors, or failures” in software/hardware upgrade. (Cheruiyot: col 4, ln 54)

Claim(s) 10-15 is/are rejected as being the system implemented by the method of claim(s) 2-7, and is/are rejected on the same grounds.

Claim(s) 18-20 is/are rejected as being the medium implemented by the method of claim(s) 2, 5, 3, 6, and is/are rejected on the same grounds.

Claim(s) 8, 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhimireddy et al. (US 20210374567 A1) in view of Cheruiyot et al. (US 11150972 B1), and further in view of Bott (Windows 10 upgrade failed? Use these 5 tools to find the problem and fix it fast).

8. The method of claim 1, wherein the action comprises 
However, Bhimireddy does not explicitly disclose, while Bott teaches:
notifying a user that user intervention will be required to resolve the upgrade failure. (p 6: error code: Insufficient free disk space)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine predicting a failure in services of Bhimireddy with predicting an upgrade failure in OS services of Bott. One of ordinary skill in the art would have been motivated to do so in order to resolve the errors. (Bott: p 6)

Claim(s) 16 is/are rejected as being the system implemented by the method of claim(s) 8, and is/are rejected on the same grounds.

Claim(s) 17 is/are rejected as being the medium implemented by the method of claim(s) 1, 8, and is/are rejected on the same grounds.

Response to Remarks
Applicant has amended the claims to add aspects of upgrade types of client software upgrade and client hardware upgrade. Bhimireddy does not explicitly describe this feature, instead focusing on predicting a failure in services. Cheruiyot, which teaches predicting a software/hardware upgrade failure, discloses whether to upgrade to the hardware and/or software levels of any of the other computer systems in col 8, ln 36-39.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.                                                                                                                                                                                                Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE LIN whose telephone number is (571)431-0706. The examiner can normally be reached Monday-Friday; 8 a.m. - 5 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571) 272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE LIN/Primary Examiner, Art Unit 2113